Title: Robert M. Patterson to Thomas Jefferson, 21 January 1815
From: Patterson, Robert Maskell
To: Jefferson, Thomas


           Sir,  Philadelphia, Jan. 21. 1815.
          I have the honor to forward, in this enclosure, a letter addressed to you by the American Philosophical Society, on the occasion of your having withdrawn from their presidency. It was adopted at a meeting held last evening;—the first meeting after the election,—and was accompanied with observations, from all the members of Standing, which were highly gratifying to your personal friends.
          Permit me, Sir, to join the voice of the Society in expressing my Sincere regret at your having left its chair, and in assuring you of my warm attachment and high respect.
          R. M. Patterson.
        